Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Dickensen et al. (6,398,197) discloses a humidifier for humidifying a flow of pressurized breathable gas to be delivered to a patient, the humidifier comprising: a water reservoir comprising a bottom surface (surface of heat conductive base 6; col. 2, lines 12-20) and a plurality of walls (surrounding walls and top wall of chamber shell 1; FIG. 2) forming a cavity configured to hold a predetermined maximum volume of water when the water reservoir is in a working orientation (18 rib shows optimum water level fill maker), the bottom surface of the water reservoir defining a bottom plane that is substantially horizontal (See FIG. 2) when the water reservoir is in the working orientation, the water reservoir including an inlet tube (7; inlet extension tube) providing an inlet flow path for a flow of pressurized breathable gas entering the cavity (air received from blower from CPAP; col. 2, lines 44-55), the inlet tube including an inlet tube outer end arranged in one of the plurality of walls (see FIG. 2 showing inlet tube arranged on the wall extending into the cavity), an inlet tube inner end arranged within the cavity (see FIG. 2), and an inlet tube axis defined between the inlet tube inner end and the inlet tube outer end (tube has an axis as shown in FIG. 2), the water reservoir including an outlet tube (3; gases outlet) providing an outlet flow path for a flow of humidified, pressurized breathable gas exiting the cavity (col. 2, lines 44-55), at least one of the inlet tube inner end and the inlet tube outer end is above a level of the predetermined maximum volume of water when the water reservoir is in the working -3-2950605BATH et al.Appl. No. 16/432,120orientation and when the water reservoir is rotated by 90 degrees in at least one direction from the working orientation; and at least one of the outlet tube inner end and the outlet tube outer end is above a level of the predetermined maximum volume of water when the water reservoir is in the working orientation and when the water reservoir is rotated by 90 degrees in at least one direction from the working orientation (see FIG. 6, when reservoir is rotated, at least one end of the inlet tube will be above the water level and the outlet tube is above the water; FIG. 2 shows the water level being below all ends of the inlet and outlet tubes), wherein the angle of the inlet tube and the outlet tube are at different angles relative to the bottom surface see FIG. 2. However, Dickenson does not disclose the outlet tube extending into the cavity and that the inlet tube is angled relative to the bottom surface. Kramer (2007/0230927) teaches another humidifier reservoir that comprises an outlet tube that extends into the reservoir cavity. However, one of ordinary skill in the art at the time the invention was made. Feldhan et al. (2007/0193580) teaches a humidifier water reservoir comprising a base portion (12; bottom part) configured to hold in a working orientation of the water reservoir, a predetermined maximum volume of water (bottom part serves as the water supply chamber) (para. 0131); and a lid (11; top part) (para. 0108) portion configured to connect to the base portion to allow the water reservoir to be convertible between an open and closed configuration (See open in FIG. 10 and closed in FIG. 11). However, one of ordinary skill in the art before the effective filing date of the claimed invention would not have any motivation to specifically modified the base of the Dickenson reference to specifically hold the predetermined maximum volume of water in combination with the feature of each of the inlet tube and outlet tube both having at least one end that is above that same level of predetermined maximum volume when the water reservoir is rotated 90 degrees in at least one direction from the working orientation. Therefore, claims 21-25 and 27-44 have been found allowable since any conclusion of obviousness would have been based upon improper hindsight reasoning using knowledge gleaned only from the applicant’s own disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619

/MICHAEL J TSAI/Primary Examiner, Art Unit 3619